Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2010                                                                                                   Marilyn Kelly,
                                                                                                                    Chief Justice

  140655                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  In re Application of DETROIT EDISON                                                                  Diane M. Hathaway,
  COMPANY to Increase Rates,                                                                                             Justices

  _________________________________________

  ASSOCIATION OF BUSINESSES ADVOCATING
  TARIFF EQUITY,
            Appellant,

  v                                                                 SC: 140655
                                                                    COA: 296374
                                                                    MPSC: U-15768

  MICHIGAN PUBLIC SERVICE COMMISSION, and
  ENERGY MICHIGAN, INCORPORATED,
           Appellees,
  and
  DETROIT EDISON COMPANY,
             Petitioner-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2010                        _________________________________________
           y0517                                                               Clerk